Per curiam.
This case comes before the Law Court on appeal, after verdict of guilty and after denial of motion to the presiding justice for a new trial. There were no exceptions.
The indictment found at the Superior Court for Cumberland County at the September Term, 1948, alleges that the respondent, Carmine Cartonio, “on the second day of September, A. D. 1947, at said Portland, being then and there more than eighteen years of age, did feloniously and unlawfully have carnal knowledge of the body of one Rose Marie Guidi, she, the said Rose Marie Guidi, being then and there an unmarried female child between the ages of fourteen and sixteen years.”
The respondent was tried on this indictment, and the jury returned a verdict of guilty.
The evidence indicates that the unmarried female child was between the ages of fourteen and sixteen years, and that the respondent was more than eighteen. The respondent testified in denial of guilt; but the testimony of the complainant, and the surrounding circumstances, are capable of standing the test of probability and reasonableness to be applied by the jury under proper instructions.
After careful study, the court is of the opinion that the jury was warranted in finding the respondent guilty beyond a reasonable doubt. State v. Merry, 136 Me. 243, 262; 8 *388Atl. (2nd) 143; State v. Hudon, 142 Me. 337; 52 Atl. (2nd) 520; State v. Manchester, 142 Me. 163; 48 Atl. (2nd) 626.
Daniel C. McDonald, for State of Maine.

Arthur Chapman, Jr.

Walter M. Tapley, for defendant.

Appeal dismissed.


Judgment for the State.

Sitting: Murchie, C. J., Thaxter, Fellows, Merrill, Nulty, JJ.